Name: Council Regulation (EU) NoÃ 679/2013 of 15Ã July 2013 laying down the weightings applicable from 1Ã July 2011 to 30Ã June 2012 and the weightings applicable from 1Ã July 2012 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  cooperation policy
 Date Published: nan

 18.7.2013 EN Official Journal of the European Union L 195/3 COUNCIL REGULATION (EU) No 679/2013 of 15 July 2013 laying down the weightings applicable from 1 July 2011 to 30 June 2012 and the weightings applicable from 1 July 2012 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the proposal from the European Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in third countries and to determine accordingly the weightings applicable from 1 July 2011 to 30 June 2012 and from of 1 July 2012 to remuneration paid in the currency of the country of employment to officials, temporary staff and contract staff of the Union serving in third countries. (2) The weightings in respect of which payment has been made on the basis of Council Regulation (EU) No 964/2011 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period between 1 July 2011 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the date of entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. With effect from 1 July 2011 to 30 June 2012, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the Union serving in third countries payable in the currency of the country of employment shall be as set out in Annex I. 2. With effect from 1 July 2012, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the Union serving in third countries payable in the currency of the country of employment shall be as set out in Annex II. 3. The exchange rates for the calculation of such remuneration shall be established in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3) and shall correspond to the rates applicable on 1 July 2011 and 1 July 2012 respectively. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the application of the weightings set out in Annexes I and II. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction in remuneration as a result of the weightings set out in Annexes I and II for the period between 1 July 2011 and the date of entry into force of this Regulation. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2013. For the Council The President V. JUKNA (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 253, 29.9.2011, p. 1. (3) OJ L 298, 26.10.2012, p. 1. ANNEX I Weightings applicable from 1 July 2011 to 30 June 2012 PLACE OF EMPLOYMENT Economic parity July 2011 Exchange rate July 2011 (1) Weighting July 2011 (2) Afghanistan (3) 0 0 0,0 Albania 85,81 141,370 60,7 Algeria 71,42 103,525 69,0 Angola 149,7 132,885 112,7 Argentina 3,545 5,91281 60,0 Armenia 407,4 533,510 76,4 Australia 1,533 1,35850 112,8 Azerbaijan 1,154 1,13539 101,6 Bangladesh 52,20 106,189 49,2 Barbados 3,198 2,89943 110,3 Belarus 3 025 7 099,45 42,6 Belize 1,750 2,86408 61,1 Benin 588,4 655,957 89,7 Bolivia 5,973 9,99653 59,8 Bosnia and Herzegovina (Banja Luka) 1,254 1,95583 64,1 Bosnia and Herzegovina (Sarajevo) 1,461 1,95583 74,7 Botswana 5,693 9,37207 60,7 Brazil 2,550 2,26870 112,4 Burkina Faso 624,0 655,957 95,1 Burundi (3) 0 0 0 Cambodia 4 521 5 852,50 77,2 Cameroon 610,9 655,957 93,1 Canada 1,202 1,40370 85,6 Cape Verde 82,37 110,265 74,7 Central African Republic 672,4 655,957 102,5 Chad 697,5 655,957 106,3 Chile 447,0 679,490 65,8 China 8,475 9,32350 90,9 Colombia 2 184 2 568,34 85,0 Congo (Brazzaville) 754,4 655,957 115,0 Costa Rica 605,6 726,890 83,3 CÃ ´te dIvoire 635,6 655,957 96,9 Croatia 5,836 7,38330 79,0 Cuba USD 0,956 USD 1,44250 66,3 Democratic Republic of Congo (Kinshasa) USD 2,010 USD 1,44250 139,3 Djibouti 235,7 256,363 91,9 Dominican Republic 32,43 54,7816 59,2 Ecuador USD 0,9702 USD 1,44250 67,3 Egypt 5,181 8,56810 60,5 El Salvador USD 0,9966 USD 1,44250 69,1 Eritrea 24,26 21,5463 112,6 Ethiopia 19,48 24,2877 80,2 Fiji 1,627 2,51572 64,7 Former Yugoslav Republic of Macedonia 37,13 61,6063 60,3 Gabon 681,7 655,957 103,9 Gambia 29,29 40,6400 72,1 Georgia 1,716 2,34730 73,1 Ghana 1,682 2,15435 78,1 Guatemala 7,911 11,2402 70,4 Guinea (Conakry) 5 871 9 678,22 60,7 Guinea-Bissau 634,1 655,957 96,7 Guyana 178,9 291,125 61,5 Haiti 45,56 57,9164 78,7 Honduras 19,69 27,2562 72,2 Hong Kong 10,44 11,2265 93,0 Iceland 149,7 165,150 90,6 India 40,61 64,7210 62,7 Indonesia (Banda Aceh) 8 778 12 413,0 70,7 Indonesia (Jakarta) 9 585 12 413,0 77,2 Iraq (3) 0 0 0 Israel 5,251 4,94760 106,1 Jamaica 115,5 122,758 94,1 Japan (Tokyo) 158,6 116,930 135,6 Jordan 0,8589 1,02273 84,0 Kazakhstan (Astana) 182,4 208,440 87,5 Kenya 89,11 129,536 68,8 Kosovo (Pristina) 0,6806 1,00000 68,1 Kyrgyzstan 44,87 65,3193 68,7 Laos 9 113 11 438,0 79,7 Lebanon 1 647 2 174,57 75,7 Lesotho 6,427 9,88460 65,0 Liberia USD 1,328 USD 1,44250 92,1 Libya (3) 0 0 0 Madagascar 2 305 2 770,49 83,2 Malawi 180,9 216,503 83,6 Malaysia 3,179 4,37270 72,7 Mali 636,8 655,957 97,1 Mauritania 234,4 387,915 60,4 Mauritius 32,88 40,1709 81,9 Mexico 12,22 16,9954 71,9 Moldova 10,62 16,4444 64,6 Montenegro 0,6462 1,00000 64,6 Morocco 8,437 11,2940 74,7 Mozambique 32,04 40,3800 79,3 Namibia 8,110 9,88460 82,0 Nepal 78,49 102,520 76,6 New Caledonia 134,8 119,332 113,0 New Zealand 1,790 1,75590 101,9 Nicaragua 17,76 32,3385 54,9 Niger 555,3 655,957 84,7 Nigeria (Abuja) 186,1 220,507 84,4 Norway 10,78 7,80550 138,1 Pakistan 60,24 122,565 49,1 Panama USD 0,8448 USD 1,44250 58,6 Papua New Guinea 3,694 3,29924 112,0 Paraguay 3 814 5 770,00 66,1 Peru 3,141 3,98058 78,9 Philippines 44,94 62,7700 71,6 Russia 43,61 40,3780 108,0 Rwanda 709,4 855,942 82,9 Samoa 2,923 3,29714 88,7 Saudi Arabia 3,423 5,28110 64,8 Senegal 594,1 655,957 90,6 Serbia (Belgrade) 79,49 101,040 78,7 Sierra Leone 5 708 6 301,53 90,6 Singapore 2,076 1,77990 116,6 Solomon Islands 11,08 10,3926 106,6 South Africa 6,327 9,88460 64,0 South Korea 1 604 1 553,32 103,3 Southern Sudan (Juba) (3) 0 0 0 Sri Lanka 118,1 154,886 76,2 Sudan (Khartoum) 3,382 3,93024 86,1 Suriname 2,661 4,76025 55,9 Swaziland 6,880 9,88460 69,6 Switzerland (Berne) 1,532 1,20360 127,3 Switzerland (Geneva) 1,562 1,20360 129,8 Syria 51,84 67,0950 77,3 Taiwan 34,73 41,7050 83,3 Tajikistan 4,194 6,72897 62,3 Tanzania 1 358 2 194,38 61,9 Thailand 34,04 44,4290 76,6 Timor Leste USD 1,424 USD 1,44250 98,7 Togo 571,5 655,957 87,1 Trinidad and Tobago 7,042 9,10380 77,4 Tunisia 1,329 1,96490 67,6 Turkey 1,963 2,36040 83,2 Uganda 2 049 3 579,47 57,2 Ukraine 8,217 11,3372 72,5 United States (New York) 1,287 1,44250 89,2 United States (Washington) 1,214 1,44250 84,2 Uruguay 25,17 26,2220 96,0 Uzbekistan 1 235 2 468,20 50,0 Vanuatu 148,3 130,330 113,8 Venezuela 5,470 6,19503 88,3 Vietnam 15 446 29 758,8 51,9 West Bank  Gaza Strip 5,526 4,94760 111,7 Yemen 215,8 308,407 70,0 Zambia 6 109 6 906,98 88,4 Zimbabwe (3) 0 0 0 NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels (per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP. (1) 1 EURO = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste). (2) Brussels = 100 %. (3) Not available because of local instability or unreliable data. NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels (per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP. ANNEX II Weightings applicable from 1 July 2012 PLACE OF EMPLOYMENT Economic parity July 2012 Exchange rate July 2012 (1) Weighting July 2012 (2) Afghanistan (3) 0 0 0 Albania 82,84 138,180 60,0 Algeria 75,86 100,187 75,7 Angola 160,0 119,596 133,8 Argentina 3,706 5,60300 66,1 Armenia 407,5 525,440 77,6 Australia 1,524 1,23570 123,3 Azerbaijan 1,146 0,975682 117,5 Bangladesh 57,29 102,802 55,7 Barbados 3,228 2,49691 129,3 Belarus 6 304 10 440,0 60,4 Belize 1,761 2,36066 74,6 Benin 666,1 655,957 101,5 Bolivia 6,022 8,58084 70,2 Bosnia and Herzegovina (Banja Luka) 1,246 1,95583 63,7 Bosnia and Herzegovina (Sarajevo) 1,473 1,95583 75,3 Botswana 5,800 9,74659 59,5 Brazil 2,500 2,58980 96,5 Burkina Faso 628,1 655,957 95,8 Burundi (3) 0 0 0 Cambodia 4 428 5 096,50 86,9 Cameroon 608,2 655,957 92,7 Canada 1,205 1,27640 94,4 Cape Verde 78,73 110,265 71,4 Central African Republic 716,1 655,957 109,2 Chad 731,0 655,957 111,4 Chile 448,6 625,731 71,7 China 8,357 7,89590 105,8 Colombia 2 142 2 219,68 96,5 Congo (Brazzaville) 736,5 655,957 112,3 Costa Rica 619,0 618,385 100,1 CÃ ´te dIvoire 626,2 655,957 95,5 Croatia 5,785 7,51700 77,0 Cuba USD 1,007 USD 1,24180 81,1 Democratic Republic of Congo (Kinshasa) USD 2,169 USD 1,24180 174,7 Djibouti 235,7 220,694 106,8 Dominican Republic 32,01 49,0020 65,3 Ecuador USD 0,9882 USD 1,24180 79,6 Egypt 5,400 7,61135 70,9 El Salvador USD 0,9701 USD 1,24180 78,1 Eritrea 24,09 19,3848 124,3 Ethiopia 20,80 22,4315 92,7 Fiji 1,685 2,28728 73,7 Former Yugoslav Republic of Macedonia 36,16 61,6269 58,7 Gabon 670,2 655,957 102,2 Gambia 29,61 41,0300 72,2 Georgia 1,577 2,06140 76,5 Ghana 1,917 2,37345 80,8 Guatemala 7,980 9,75743 81,8 Guinea (Conakry) 6 371 8 684,29 73,4 Guinea-Bissau 615,5 655,957 93,8 Guyana 181,6 257,135 70,6 Haiti 47,18 52,3771 90,1 Honduras 20,20 24,1879 83,5 Hong Kong 10,43 9,63490 108,3 Iceland 154,8 157,970 98,0 India 46,98 70,6030 66,5 Indonesia (Banda Aceh) 8 837 11 762,5 75,1 Indonesia (Jakarta) 9 639 11 762,5 81,9 Iraq (3) 0 0 0 Israel 5,052 4,90000 103,1 Jamaica 118,8 110,466 107,5 Japan (Tokyo) 158,7 98,6000 161,0 Jordan 0,8632 0,880436 98,0 Kazakhstan (Astana) 188,0 187,240 100,4 Kenya 91,29 105,306 86,7 Kosovo (Pristina) 0,6882 1,00000 68,8 Kyrgyzstan 46,34 58,5603 79,1 Laos 8 978 10 027,5 89,5 Lebanon 1 650 1 872,01 88,1 Lesotho 6,421 10,4610 61,4 Liberia USD 1,449 USD 1,24180 116,7 Libya (3) 0 0 0 Madagascar 2 341 2 760,59 84,8 Malawi 204,2 339,388 60,2 Malaysia 3,090 3,96760 77,9 Mali 668,9 655,957 102,0 Mauritania 236,2 371,485 63,6 Mauritius 31,40 38,4557 81,7 Mexico 12,21 16,9208 72,2 Moldova 10,36 15,2783 67,8 Montenegro 0,6372 1,00000 63,7 Morocco 7,859 11,0435 71,2 Mozambique 30,62 33,9600 90,2 Namibia 8,432 10,4610 80,6 Nepal 80,60 115,105 70,0 New Caledonia 134,1 119,332 112,4 New Zealand 1,771 1,57280 112,6 Nicaragua 17,49 29,2136 59,9 Niger 548,4 655,957 83,6 Nigeria (Abuja) 205,1 195,043 105,2 Norway 10,46 7,54650 138,6 Pakistan 63,76 117,995 54,0 Panama USD 0,8365 USD 1,24180 67,4 Papua New Guinea 3,774 2,59471 145,4 Paraguay 3 821 5 699,86 67,0 Peru 3,115 3,29263 94,6 Philippines 44,10 52,6300 83,8 Russia 43,58 41,1430 105,9 Rwanda 702,6 766,389 91,7 Samoa 3,004 2,88925 104,0 Saudi Arabia 3,597 4,70810 76,4 Senegal 602,6 655,957 91,9 Serbia (Belgrade) 78,59 114,007 68,9 Sierra Leone 6 407 5 389,51 118,9 Singapore 2,039 1,58840 128,4 Solomon Islands 11,34 8,76972 129,3 South Africa 6,387 10,4610 61,1 South Korea 1 637 1 436,46 114,0 Southern Sudan (Juba) (3) 0 0 0 Sri Lanka 119,5 166,548 71,8 Sudan (Khartoum) 4,248 6,32792 67,1 Suriname 2,707 4,09794 66,1 Swaziland 6,916 10,4610 66,1 Switzerland (Berne) 1,549 1,20100 129,0 Switzerland (Geneva) 1,565 1,20100 130,3 Syria 59,26 80,2250 73,9 Taiwan 34,33 37,1755 92,3 Tajikistan 4,099 5,91817 69,3 Tanzania 1 402 1 975,97 71,0 Thailand 32,81 39,5890 82,9 Timor Leste USD 1,487 USD 1,24180 119,7 Togo 546,2 655,957 83,3 Trinidad and Tobago 6,886 7,83830 87,9 Tunisia 1,313 2,00650 65,4 Turkey 2,130 2,26910 93,9 Uganda 2 405 3 093,73 77,7 Ukraine 8,223 10,0218 82,1 United States (New York) 1,253 1,24180 100,9 United States (Washington) 1,213 1,24180 97,7 Uruguay 25,03 26,9856 92,8 Uzbekistan 1 280 2 340,48 54,7 Vanuatu 154,3 117,465 131,4 Venezuela 5,734 5,33310 107,5 Vietnam 14 902 25 966,0 57,4 West Bank  Gaza Strip 5,301 4,90000 108,2 Yemen 237,9 265,497 89,6 Zambia 6 486 6 453,46 100,5 Zimbabwe (3) 0 0 0 NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels (per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP. (1) 1 EURO = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste). (2) Brussels = 100 %. (3) Not available because of local instability or unreliable data. NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels (per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP.